Citation Nr: 0939318	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder. 

2.  Entitlement to service connection for a left foot 
disability. 

3.  Entitlement to service connection for a left bicep scar. 

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

appellant represented by:	Charles G. Mills, Attorney At 
Law




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The appellant had active military service from September 13, 
1974 to October 24, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 13, 
2009, which vacated a May 2007 Board decision and remanded 
the case for additional development.  

The issue initially arose from a November 2004 rating 
decision by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for a left shoulder 
disability, left bicep scar, lower back pain, and left foot 
disability. 

In a statement received in April 2009, the appellant raised 
new issues, including entitlement to service connection for a 
right shoulder disorder, whether new and material evidence 
has been submitted to reopen a claim for entitlement to 
service connection for a respiratory disorder, including 
asthma, claimed as a result of exposure to chemical, 
biological and radiological warfare training, and whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for a right foot 
disorder.  These issues have not been developed and are not 
ripe for appellate review.  They are referred to the RO for 
actions deemed appropriate.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a lower back 
disorder was manifested during active service, or was 
developed as a result of an established event, injury, or 
disease during active service. 

3.  Evidence of record does not demonstrate that a left foot 
disability was manifested during active service, or was 
developed as a result of an established event, injury, or 
disease during active service.

4.  Evidence of record does not demonstrate that a left bicep 
scar was manifested during active service, or was developed 
as a result of an established event, injury, or disease 
during active service.

5.  Evidence of record does not demonstrate that a left 
shoulder disability was manifested during active service, or 
was developed as a result of an established event, injury, or 
disease during active service. 


CONCLUSIONS OF LAW

1.  A lower back disorder was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A left foot disability was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  A left bicep scar was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  A left shoulder disability was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the appellant filed his service connection 
claims in June 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2003.  This letter notified the appellant of VA's 
responsibilities in obtaining information to assist the 
appellant in completing his claims, identified the 
appellant's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a statement of the case (SOC) was issued in 
January 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317(Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The appellant has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and post-service VA and 
private treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The appellant has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

VA need not conduct an examination with respect to the 
service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the appellant's claimed left foot, left 
shoulder, and lower back disabilities and left bicep scar may 
be associated with his military service.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records including a September 1974 
enlistment examination contain no complaints, treatment or 
diagnosis of left foot, left shoulder, or lower back 
disabilities or a left bicep cyst or scar.  The record 
reflects that the appellant declined a separation physical. 

In November 1974, approximately one month after his 
separation from service, the appellant applied for service 
connection for three disabilities unrelated to this claim.  
At that time, he did not request service connection for any 
of the disabilities presently on appeal, nor did he 
specifically mention any of the presently claimed disorders 
on the application for benefits.  

In a June 2000 private treatment note, the appellant was 
observed to have a left upper arm nodule roughly 1 cm in 
size.  He reported that he had had the nodule about 20 years.  
This would indicate onset in 1980.

In an August 2000 report of operation from Staten Island 
University Hospital, the appellant complained that he had had 
a mass for approximately 20 years or so which has increased 
slightly in size and now causing discomfort.  He also 
complained of pain in the left shoulder but was told that was 
probably not related to the mass.  The findings included a 
mass which appeared to be 1 cm in diameter which was hard, 
and located in the lower portion of the left upper arm on the 
lateral aspect.  The mass was removed.  The pathology report 
revealed a diagnosis of calcifying epithelioma of Malherbe 
with osseous meaplasia (pilomatrixoma).  No opinion as to 
etiology of the mass was provided by the examiner.

In a March 2001 private X-ray report, the physician noted 
that the multiple views of the left shoulder suggested 
osseous demineralization, and no evidence of acute fracture, 
subluxation, or dislocation.  He also noted no arthritic 
changes were seen and that there may be an old, healed 
fracture of the distal clavicle.  The appellant gave no 
details regarding the shoulder, and no opinion as to etiology 
of the left shoulder pathology was provided by the examiner.

In a May 2001 VA dermatology note, the examiner noted a scar 
on the left upper arm.  The appellant gave no details 
regarding the scar, and no opinion as to etiology of the left 
upper arm scar was provided.

In two May 2001 VA progress notes, the appellant complained 
of pain in the left arm where tumor was removed.  The 
appellant was then seen by a physician who reported an 
eythematous scar below the left bicep, and that the appellant 
could only lift his left upper extremity to 90 degrees.  The 
physician noted that the etiology of the left upper extremity 
weakness was unclear. 

In a June 2001 VA neurology report, the appellant complained 
of focal weakness of his left upper extremity associated with 
shoulder and upper arm pain ever since excision of a 
superficial tumor of the upper arm.  Upon examination, the 
neurologist found a normal neurologic examination, no 
clinical evidence of a specific neurologic disease, and 
opined that the left arm pain was probably tendonitis, and 
the weakness was non-specific.  He doubted neurogenic cause 
for the problem, and no opinion as to etiology of the left 
upper arm, shoulder weakness was provided.

In a June 2001 VA progress note, the examiner found the left 
upper extremity with full passive range of motion, non 
specific tightness claimed by the appellant, and no 
tenderness.  The examiner noted status post left shoulder 
fracture, and recognized the March 2001 x-ray report 
diagnosing old healed fracture of distal left clavicle, 
osseous demineralization, and the normal neurological 
examination.  Again, no history was provided by the 
appellant, and no opinion as to etiology of the left upper 
extremity complaints was provided by the examiner.

In an August 2001 VA x-ray examination report, the appellant 
was examined with a history of pain and limitation of 
movement of the left shoulder.  The radiologist found no 
abnormality.  No history was provided by the appellant, and 
no opinion as to etiology of the left shoulder complaints was 
provided.

In an August 2001 letter from a VA physician, it was noted 
that the appellant had an old fracture of his left shoulder 
and had a frozen left shoulder.  The appellant was unable to 
perform any physical labor.  No history regarding the left 
shoulder was noted by the physician,  and no opinion as to 
etiology of the left shoulder complaints was provided.

In August 2001 and November 2001 VA progress notes, the 
appellant complained of left arm pain.  No history regarding 
the left arm was provided by the appellant.  Upon 
examination, the examiner found limited movement of the left 
shoulder, and a scar from excisional biopsy. noted by the 
physician.  No opinion as to etiology of the left arm 
complaints was provided.

In a September 2001 VA rheumatology progress note, the 
appellant again complained of left shoulder pain.  The 
appellant reported that since he had surgery of a nodule of 
skin over the left arm he has had difficulty abducting his 
left arm.  An August 2001 x-ray report was noted to have 
found possible subcipital bursitis.

In an October 2001 VA rheumatology follow-up note, the 
examiner opined that there was no link between the left arm 
1cm mass and shoulder pain.  .  

In November 2001 and December 2001 VA physical medicine and 
rehabilitation (PM&R) notes, the appellant complained of left 
shoulder pain and decreased range of motion since August 
2000, after removal of a skin lesion. The appellant was to be 
treated with physical therapy. 

In a December 2001 PM&R addendum, the physician noted that 
the physical examination was essential normal.  The physician 
noted that the appellant was resisting the examiner while 
measuring the range of motion of the shoulder, and diagnosed 
a normal left shoulder.  Again, no etiology as to the cause 
of the left shoulder complaints was provided.

In a December 2001 VA emergency room note, the appellant 
stated that he slipped in the bathtub and hurt his back.  The 
examiner found no visible signs of injury but did find mild 
tenderness to palpation/percussion in the general area of the 
TH11-L2, radiation horizontally left and right and an 
impression of a mild scoliosis to the left.  In a December 
2001 VA x-ray examination report, the radiologist noted 
alignment was normal, with no fractures, no dislocation, 
mineralization was normal, and disc spaces appeared 
preserved.  He also noted an unremarkable examination of the 
thoracic and lumbar spine.  

In an August 2002 VA x-ray report, the appellant was again 
evaluated because of a history of pain in neck to head and 
left shoulder pain.  The radiologist found no fracture or 
bony displacement of the left shoulder, and noted that the 
glenohumeral and acromioclavicular joint spaces were normal.  

In a June 2003 primary care note, the appellant complained of 
continuous front, back, and shoulder pain which effected his 
sleep, activity, relationships, and mood a little. 

In a July 2003 VA podiatry note, the appellant was diagnosed 
with bilateral pes planus. 

In a April 2009 statement, the appellant related that he did 
not complete basic training, as he was discharged basic 
training ended.  He averred that his back began to hurt in 
basic training, and that it still hurt today.  He stated that 
both feet hurt during basic training.  Finally, he claimed 
that both of his shoulders bothered him.



Lower Back Disorder

The appellant maintains that his back started hurting in 
basic training, and continues to hurt to the present time.  
That is his only contention.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  However, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection requires existence of the disease or 
injury in service, and a relationship or nexus between the 
current disability and any injury or disease during service.  
As medical evidence does not indicate a back disease or 
injury in service, nor a current low back disability, two of 
the three requirements for service connection have not been 
met.  Service connection for a low back disability is not 
warranted. 

Left Foot Disorder, Left Bicep Scar, and Left Shoulder 
Disability

The appellant maintains that his feet hurt in service, and 
that he experiences shoulder pain.  That is his only 
contention.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  However, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In this case, active service treatment 
records are silent for any left foot disability, left 
shoulder disability, or left bicep cyst.  Evidence of a 
diagnosis of a left foot disorder (pes planus) was first seen 
in July 2003.  Evidence of a left bicep cyst which, when 
removed, resulted in a scar was first seen in August 2000.  
Evidence of complaints of shoulder pain is not seen until 
March 2001.  Each of the complaints and diagnoses occur more 
than 20 years after separation from active service.  The 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

Further, the appellant has stated in VA treatment records 
that his left shoulder only began to cause him problems after 
the mass on the left upper arm was removed.  In 2000, he 
dated this event as having occurred 20 years earlier, or in 
1980, about six years after he was separated from service.  
By his own statements, he has admitted the left bicep scar 
and left shoulder disorder resulted from events that occurred 
after service.

Based on the evidence of record, the appellant did not have a 
left shoulder disorder in service.  Even if left shoulder 
pain began in service, there is no identifiable disorder in 
service.  Pain or discomfort is not, of itself, a disorder 
for which service connection may be granted.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(unless a appellant suffers from an underlying disability or 
condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).  Even if the 
Board accepts that the pain and claimed limited range of 
motion are residuals to a previous left shoulder fracture, 
there is no medical evidence which relates the previous 
shoulder fracture to service.  To conclude, there is no basis 
upon which to grant service connection for a left shoulder 
disorder.

Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
the appellant's current left foot disability or left bicep 
cyst (which resulted in a scar) diagnosed post-service and 
events during the appellant's active service, and neither he 
nor his representative have presented, identified, or alluded 
to the existence of, any such opinion.  Consequently, the 
Board finds that entitlement to service connection for a left 
foot disability and left bicep scar is not warranted.

For the foregoing reasons, the claims for service connection 
for low back disability, left foot disability, left shoulder 
disability, and left bicep scar must be denied.  In arriving 
at the decision to deny the claims, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Entitlement to service connection for a lower back disorder 
is denied. 

Entitlement to service connection for a left foot disability 
is denied. 

Entitlement to service connection for a left shoulder 
disability is denied. 

Entitlement to service connection for a left bicep scar is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


